DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-12, 14-17, 19-20, 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

NOTE: The Examiner believes the Donner reference and the Lange et al are two independent inventions (subcombinations) that can be combined to create one invention (combination).  It is well known in the art to have grafts/implants (without pedicle screws and rods) inserted into the sacroiliac joint to immobilize an injured joint.  
Claims 2-12, 14-17, 19-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Donner US Patent Pub. 2011/0264229A1 in view of Lange et al US Patent Pub. 2013/0304128A1.
Donner discloses a sacroiliac joint implant system comprising: a pair of bone fasteners (92) configured to be fixed to adjacent vertebrae; a rod (96) extending between and secured by the pair of bone fasteners; and a sacroiliac joint implant (6) having a porous body (31 or see paragraph 73, lines 16-25) configured to promote bone growth, the body having: a first face (see figure below) configured to contact a sacrum of the sacroiliac joint when the implant is compressed within the sacroiliac joint, a second face (see figure below) configured to contact an ilium of the sacroiliac joint when the implant is compressed within the sacroiliac joint, and at least one rail projecting outward (see figure below) from one of the first and the second faces and extending from a top edge (see figure below) to a bottom edge (see figure below) of the porous body configured to remove at least one degree of freedom of movement of the implant.
	Donner discloses the invention substantially as claimed.  However, Donner does not disclose one pedicle screw attached to the iliac bone, a second pedicle screw attached to the sacrum bone and a rob connecting the two screws across the sacroiliac joint.
	Lange et al teaches a first pedicle screw attached to the iliac bone, a second pedicle screw attached to the sacrum bone and a rob connecting the two screws across the sacroiliac joint for the purpose of permanently fixing the sacroiliac joint.
	It is well known in the art to use pedicle screws to fuse some joints such as intervertebral discs, sacroiliac joints, etc.  At the time the invention was made, it would have been an obvious to an ordinary skill in the art to modify the pedicle screws of the Donner reference and add an additional pedicle screw to the iliac bone as shown in the Lange et al reference because both approaches will permanently fix the sacroiliac joint of a patient for the purpose of alleviating pain to the patient.  Applicant has not disclosed that by having a pedicle screw attached to the iliac bone provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pedicle screws disclosed in the Donner reference because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the Donner reference to obtain the invention as specified in claims 18-20.
*NOTE: the new limitations disclose the sacroiliac joint implant is unattached to the rod and screws.  Figure 33 of the Donner reference shows how the rod (90) is attached to the implant.  The Donner reference is attaching the rod (90) to the implant for the purpose of permanently fusing the sacroiliac joint.  As disclosed by the Lange et al reference the screw (6) connected with rod (2) and with element (1) is used to permanently fix the sacroiliac joint for the purpose of avoiding pain to the patient.  Therefore, the Examiner believes the combination of references between the Donner reference and the Lange et al reference is proper since the sole purpose of having this combination is to permanently fix the sacroiliac joint to alleviate pain.  

    PNG
    media_image1.png
    595
    934
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    1121
    media_image2.png
    Greyscale

Regarding claim 2, see paragraph 73, lines 16-25.
Regarding claim 3, see Fig. 2 elements 14 and 15.
Regarding claims 4 and 5, see elements 17 and 18 extending from the faces.
Regarding claims 6-8, the Examiner interpreted the lip as the surrounding perimeter edge of the graft window.
Regarding claim 9, the implant is capable of being inserted in the sacroiliac joint through a guiding tool.  NOTE: the Examiner wants to point out the Applicant’s representative has not positively claimed the guiding tool.  Claim 9 is just disclosing an implant capable of being inserted through a guide.
Regarding claim 10, see element 57 as the shaped box body.
Regarding claim 11, the Examiner interpreted elements 13 as the phalanges.
Regarding claims 14 and 17, see Figs. 26A and 20A.
Regarding claim 15, see element 100, Fig. 2.
Regarding claim 16, see Figs. 22-24.
	Regarding claim 24, see the figure above showing one rail on each face.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Donner US Patent Pub. 2011/0264229A1 in view of Lange et al US Patent Pub. 2013/0304128A1 and further in view of Schoenefeld et al US Patent Pub. 2013/0123850A1.
	Figure 33 of the Donner reference showing two sacrum screws and a lateral rod (90).  However, Donner in view of Lange et al do not disclose a lateral rob extending between the first and second screw.
	Schoenefeld et al teaches an orthopedic device having a middle lateral rod (see figure below) extending between a first and second sacrum screws for the purpose of stabilizing the sacroilium joint.
	It would have been obvious to one ordinary skill in the art to have the connection between a first screw and second screw for the purpose of stabilizing the joint.

    PNG
    media_image3.png
    569
    705
    media_image3.png
    Greyscale

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        12/5/22